DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the single composition shown in Table 1: PEG, methyl and propyl paraben, glycerin, topiramate, sucralose, and flavor, in the reply filed on August 21, 2021, is acknowledged.  The traversal is on the ground(s) that there are only 3 species.  The examiner notes that each species requires independent search and consideration.  To the extent that prior art identifies each claimed species, that prior art will be applied to the claims.  This is not found persuasive because the positive limitations identify species as well as the negative limitations.  For example, substantially anhydrous and without dilution each require consideration.  Thus, searching additional species places an undue burden on the examiner.  However, the examiner will consider rejoinder if rejoinder is appropriate once allowable subject matter is identified.
The requirement is still deemed proper and is therefore made FINAL.

Status of the Claims
	Claims 45-54, 108, 111, and 121-129 are pending.  Claim 51 is withdrawn.  Claims 45-50, 52-54, 108, 111, and 121-129 are examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45-54 and 108, 111, 121-129 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
These claims include the following phrases: “such as”; “for example”; “optionally”.  It is not clear if the components following these phrases and term are required.   See M.P.E.P. 2173.05(d), titled “Exemplary Claim Language (‘for example,’ ‘such as’)”.
Claim 49 depends from a claim “comprising” components and is administered “without dilution”.  Without dilution means without the addition of further components.  However, claim 45 from which claim 49 depends is not limited given the use of the open-ended transitional phrase comprising.  So…claim 49 merely means that many components can be added and at some point after those components are added, no more dilution will occur.  At some point during the processing of all compositions, there is a point in time in which components are no longer added.  It is not clear what claim 49 means and/or how it further limits claim 45.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 45-50, 52-54, 108, 111, 121-129 are rejected under 35 U.S.C. 103 as being unpatentable over Dries et al., (US2006/0270611), in view of Dong et al., (WO2005/048981), and in view of Doose et al., “Single-dose pharmacokinetics and effect of food on the bioavailability of topiramate, a novel antiepileptic drug,” J Clin Pharmacol. 1996 Oct;36(10):884-91. 
Dries teaches a liquid preconcentrate composition comprising topiramate or a pharmaceutically acceptable salt and an organic solvent with low water content. See abstract.  Topiramate is taught to treat seizures associated with epilepsy, e.g., as well as prevention of migraine headaches. See par.’s 4 and 5.  The low water content includes substantially free of water. See par. 14.  This is interpreted by the examiner to include anhydrous forms and is consistent with the instant Specification’s definition of the same. See Spec. @ par. 43.  The organic solvents can include a preferably combination of glycerol and PEG400. See par. 22.  The mixtures of organic solvents can comprise the remainder of the composition other than the API in some embodiments. See par. 49, e.g.  The composition has a shelf life of about 2 years and the reconstituted composition can be used up to about 6 weeks.  The reconstituted composition is preferably stored at low temperature, such as refrigerator temperature. See par. 44.  Flavoring substances can constitute preferably about 0.2% upon reconstitution. See par. 47.  In an embodiment, topiramate free acid, methyl paraben, propyl paraben, sucralose, PEG400, and glycerol are each used. See par. 64, 64, and prior art claim 17, e.g.  Topiramate is taught for use in a concentration of about 10 mg/ml to 40 mg/ml.  This overlaps the claimed range substantially.  The PEG400 is used in a concentration of 500 mg, which appears to 
Topiramate 	   30 mg
PEG400	   500 mg
Methylparaben 21.6 mg
Propylparaben 2.4 mg
Sucralose	  30 mg 		
Flavor 	  7.2 mg
These components are in substantially similar ratios to those of the elected species.  For example, the ratio of PEG400 to topiramate above is 16.6.  The elected species ratio is 20.  The ratio of topiramate to methyl and propyl paraben above is 1.25.  The elected species ratio is 1.04.  A composition is preferably filled in an oversized contains for reconstitution.  
Further, Dries teaches the preconcentrate in a container.  Such container will allow for addition of water.  At the point and time in which water is capable of being added, a subject is also capable of drinking the preconcentrate.  This container is a direct dosing device, as broadly defined by Applicant.  
Further, paragraph 51 describes a composition that comprises: 
Topiramate 10-40 mg
Preservatives (i.e., methyl and propyl paraben)
Sweeteners and flavors (i.e., sucralose and flavor)
Organic Solvents (i.e., PEG 400 and glycerol).
This particular embodiment does not contain water and does not contain an acid or base, although it does contain each component claimed.  
to provide at least two doses and the dosage can easily be adjusted based upon the weight of the patient.  A more concentrated solution will be more viscous and more difficult to dose. See par. 27.  While dilution is taught by Dries, a POSA understands that administration of higher dosages to adult subjects that weigh more is reasonable.  Further, dilution by Dries is taught to yield two doses.  An adult subject that weighs twice as much as a pediatric subject would receive a substantially higher dose and a less diluted dose.  
The examiner does not have the resources to test those structural components to determine the physical properties associated therewith.  Further, the same structural components yield the same physical properties.  The cited prior art teaches each of the specific components of the elected species at similar ratios/concentrations.  Further, the form of the claimed composition is taught and the prior art teaches a composition that is stable for 2 years at room temperature and 6 weeks once reconstituted.  While the claimed concentrations are not identical to those taught, they are taught by Dries for administration to a child.  Further, in instances in which the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Dries does not teach a composition for direct administration that is substantially anhydrous.
Dong teaches controlled release liquid formulations of topiramate.  Topiramate can be used to treat tobacco cessation, eating disorders, headaches, and cerebral function disorders, among others. See par. 7.  Seizure disorders can also be treated. See par. 44.  The topiramate can be solubilized in a non-aqueous carrier.  The non-aqueous carrier can be a solvent including a liquid hydrophilic solvent, such as PEG. See par. 12.  The topiramate can be used in a concentration of 1 mg to 800 mg.  In an embodiment, the topiramate can be about 10% and the liquid carrier can be a combination of about 90%.  PEG400 is a known hydrophilic liquid polymer. See par. 14.  In an exemplary embodiment, topiramate can be used in a preferable concentration of 30 mg/ml to 200 mg/ml in the liquid formulation. See par. 21.  An immediate release formulation can release substantially in less than 1 hour and about 30 minutes or less. See par. 25.  Periodic release at specified intervals can also be accomplished.  Continuous, linear, and almost any rate of release is contemplated.  PEG400 is an exemplary liquid carrier. See par. 37.  
A direct dosing device as defined by the instant Specification is anything that is used to directly administer its contents to a patient.  This would appear to include a capsule.  The capsule can be made in almost any manner to prevent leakage of the liquid. See par. 61.  However, any device for direct administration would be obvious to a POSA based on the direct administration of a composition that can be for immediate or controlled release.
With regard to claim 48, a POSA would understand that a capsule (or other device to directly deliver a liquid API to a subject) can be substituted with an oral syringe to deliver a liquid with a reasonable and predictable expectation of success.  While this is a distinction, it does not appear to constitute a patentable, non-obvious distinction.  
preferably non-aqueous.  The advantages of using a non-aqueous liquid carrier include providing a pre-solubilized and more easily absorbed form.  Further, it can be released even without being hydrated. See par. 35.  The actual dosage of topiramate will vary depending on the age, size, and other factors particular to a subject. See par. 43.  Topiramate 45% was found to be completely soluble in PEG400. See par. 112.  Further, in view of Dong, a POSA would recognize the preconcentrate taught by Dries as acceptable to administer directly to an adult human without the need to dilute the concentration for administration to a pediatric subject.
It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the claimed invention in view of Dries and Dong.  One would be motivated to do so because Dries teaches an anhydrous free acid formulation comprising topiramate at a similar concentration to that claimed in a solvent, wherein the solvent comprises glycerin and PEG400.  Further, the concentration of PEG400 is substantially similar to that claimed and the ratio of PEG400 to topiramate is also similar.  The use of methyl and propyl paraben, sucrose, and a flavoring agent are also taught.  The composition is taught to be stable at room temperature for about 2 years.  Similarly, Dong teaches that topiramate can be solubilized in PEG400 and non-aqueous solvents and that this provides some advantages.  As such, a POSA would understand that the preconcentrate taught by Dries can be administered directly to a subject when solubilized in PEG400, e.g.  Dong teaches compositions comprising topiramate and solvents, including PEG400 for directed administration to a subject for 
With respect to claim 123, Doose explains that oral topiramate lacks a clinically significant effect of food on bioavailability.  The decrease appears to be about 10%.

Claims 45-47, 49, 50, 52-54, 111, and 121 are rejected under 35 U.S.C. 103 as being unpatentable over Dugger, (US2003/0077227) (cited in IDS).
Dugger teaches buccal aerosol sprays or capsules using polar and non-polar solvents.  The compositions can comprise an active compound and optionally a flavoring agent, e.g. See Abstract.  A buccal spray can comprise 0.1-25% active compound and a non-polar or polar solvent comprising up to 99.69% of the composition. See par. 6 and 7.  Solvents for polar sprays that may be used include PEG 400 and glycerin. See par. 28 and prior art claim 5.  Further, with respect to capsules some glycerin and water from the capsule may migrate from the shell to the fill during the curing of the shell. See par. 29.  Flavoring agents can include sugars, which the examiner interprets to include sucralose. See par. 31.  The active agent can be an anti-convulsive agent in the form of a buccal spray and that active agent can be topiramate. See par. 38 and prior art claim 11.  As such, the sprays taught by Dugger include a liquid in a direct dosing device for oral buccal administration of an anhydrous formulation comprising an organic solvent, including PEG 400 and topiramate.  The concentration of topiramate can be 0.1 to 25% of the composition and the remainder can be a flavoring agent (optionally) and a solvent.  The composition can be 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the instant application to arrive at the claimed methods in view of Dugger.  One would be motivated to do so because Dugger teaches a liquid formulation comprising topiramate and PEG400, e.g., as a hydrophilic solvent for oral administration to a claimed subject.  The composition comprises a solvent and topiramate at concentrations that are consistent with those claimed and the compositions are non-aqueous.  A flavoring agent is optional.   As such, there is a reasonable and predictable expectation of success in arriving at an optimized dosage of the same API for administration to the same subject population.  

Claims 45-50, 52-54, 111, and 121 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al., (WO2005/048981).
Dong teaches controlled release liquid formulations of topiramate.  Topiramate can be used to treat tobacco cessation, eating disorders, headaches, and cerebral function disorders, 
A direct dosing device as defined by the instant Specification is anything that is used to directly administer its contents to a patient.  This would appear to include a capsule.  The capsule can be made in almost any manner to prevent leakage of the liquid. See par. 61.  
With regard to claim 48, a POSA would understand that a capsule (or other device to directly deliver a liquid API to a subject) can be substituted with an oral syringe to deliver a liquid with a reasonable and predictable expectation of success.  While this is a distinction, it does not appear to constitute a patentable, non-obvious distinction.  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the instant application to arrive at the claimed methods in view of Dong.  One would be motivated to do so because Dong teaches a liquid formulation comprising topiramate and PEG400, e.g., as a hydrophilic solvent for administration in the form of a capsule with a controlled and/or immediate release rate to treat claimed conditions.  While the direct dosing device taught by Dong is a capsule, a POSA would understand that a capsule used to immediately deliver a liquid 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
As such, no claim is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/JARED BARSKY/Primary Examiner, Art Unit 1628